Order entered April 19, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00069-CV

                           CITY OF DALLAS, TEXAS, Appellant

                                               V.

                                 KOJO NKANSAH, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-13943

                                           ORDER
       Before the Court is appellee’s April 18, 2018 second unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief filed no later than April 26,

2018. We caution appellee that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE